THE COURT
decided that, in giving a bond to relieve property taken by a clause of foreign attachment, that the defendant must pay the taxed costs on said motion, as a condition to be permitted to defend the cause on its merits. Order accordingly.
On another motion in the same cause, THE COURT held that the supreme court, by rule 4, has changed the character and scope of stipulations in cases of personal arrest [Case No. 9,548.] In suits in personam, in whatever way the defendant is brought into court, he is required to give a stipulation to satisfy the decree before he can be admitted to defend the case, instead of giving stipulations for costs only.